Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-21-00045-CV

                    IN THE INTEREST OF S.M.W. and S.-L.W., Children

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00394
                     Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED, and appointed counsel’s motion to withdraw is DENIED.

       It is ORDERED that no costs be assessed against appellant in relation to this appeal because
appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED July 21, 2021.


                                                 _____________________________
                                                 Beth Watkins, Justice